                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WILLIAM HENRY JAMES, II,               )
                     Petitioner,       )              Civil Action No. 14-328
                                       )              District Judge Nora Barry Fischer/
      vs.                              )              Magistrate Judge Maureen P. Kelly
                                       )
                                       )
D. SAUERS (Superintendent); THE        )              Re: ECF No. 17
ATTORNEY GENERAL OF THE STATE )
OF PENNSYLVANIA,                       )
                          Respondents. )


                                   MEMORANDUM ORDER


       William Henry James II, (“Petitioner”), proceeding pro se, filed a Petition Under 28

U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody (the “Petition”), seeking

to challenge his drug convictions, obtained in the Court of Common Pleas of Allegheny County.

ECF No. 3. For the following reasons, the Respondents’ Motion to Lift the Stay and Dismiss the

Petition, ECF No. 17, will be granted and the Petition will be dismissed due to Petitioner’s

failure to prosecute.

I. PROCEDURAL HISTORY

       The case was referred to Magistrate Judge Maureen Kelly in accordance with the

Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Local Civil Rules 72.C and D. On July 17,

2014, Respondents filed a Motion to Stay the case so that Petitioner could exhaust his state court

remedies. ECF No. 12. By text order entered on July 18, 2014, Magistrate Judge Kelly ordered

Petitioner to file a response to the Motion to Stay. Petitioner did not file a response as ordered.

Magistrate Judge Kelly then entered an order granting the stay and ordered Respondents to
inform the Court no later than December 17, 2014 to inform the Court at that time as to the status

of the case. ECF No. 15.

       On December 17, 2014, Respondents filed a Status Report, indicating that Petitioner

never filed a PCRA Petition in state court. ECF No. 16.

       On December 18, 2014, Magistrate Judge Kelly entered an order, stating that the case

was to remain stayed and that the parties were to file a notice with the Court upon the filing of

the PCRA petition.

       On August 22, 2019, Respondents filed a Motion to Lift the Stay and Dismiss the Petition

(“Motion to Lift the Stay”). ECF No. 17. In the Motion to Lift the Stay, Respondents pointed

out that Petitioner never filed a PCRA Petition and that he would be time-barred from doing so

now. Respondents pointed out that Petitioner has taken no action in state or federal court for

roughly four-and-one-half years.

       Magistrate Judge Kelly ordered Petitioner to file a Response to the Motion to Lift the

Stay no later than September 20, 2019. ECF No. 18. No response was filed by Petitioner. It

further appears that Petitioner has failed to keep the Court advised of his current mailing address

and Magistrate Judge Kelly advised Petitioner that he is under a continuing obligation to do so

and indicated that his failure to do so may result in the dismissal of the case. ECF No. 19.

       On October 21, 2019, Magistrate Judge Kelly ordered Petitioner to show cause why the

stay should not be lifted, and the Petition be dismissed due to Petitioner’s failure to prosecute

this case. ECF No. 20. Petitioner’s response was due no later than November 5, 2019.

Petitioner was warned that failure to file a response will result in the dismissal of this case for

failure to prosecute. Petitioner never filed a response.
II. DISCUSSION

       A district court has the inherent power to sua sponte dismiss a case under Rule 41(b) of

the Federal Rules of Civil Procedure for a party’s failure to comply with an order of court.

Adams v. Trustees of New Jersey Brewery Employees' Pension Trust Fund, 29 F.3d 863, 871 (3d

Cir. 1994). A court’s decision to dismiss for failure to prosecute is committed to the court’s

sound discretion. See Collinsgru v. Palmyra Bd. of Educ., 161 F.3d 225, 230 (3d Cir. 1998)

(“We review for abuse of discretion a district court's dismissal for failure to prosecute pursuant

to Rule 41(b).”), abrogated on other grounds by, Winkelman ex rel. Winkelman v. Parma City

School Dist., 550 U.S. 516 (2007). In exercising that discretion, a district court should, to the

extent applicable, consider the six factors known as the Poulis factors2 when it levies the sanction

of dismissal of an action for failure to obey discovery schedules, failure to prosecute, or to

comply with other procedural rules. Harris v. City of Philadelphia, 47 F.3d 1311, 1330 n.18 (3d

Cir. 1995).

       In Poulis v. State Farm Fire and Casualty Co., 747 F.2d 863 (3d Cir. 1984), the United

States Court of Appeals for the Third Circuit set forth the following six factors to be considered:

(1) the extent of the party's personal responsibility; (2) the prejudice to the adversary caused by

the failure to meet scheduling orders and respond to discovery; (3) a history of dilatoriness; (4)

whether the conduct of the party or attorney was willful or in bad faith; (5) the effectiveness of

sanctions other than dismissal, which entails an analysis of alternative sanctions; and (6) the

meritoriousness of the claim or defense. Id. at 868. However, “Poulis did not provide a magic

formula whereby the decision to dismiss or not to dismiss a plaintiff's complaint becomes a



2
 See, e.g., Emerson v. Thiel College, 296 F.3d 184, 190 (3d Cir. 2002) (“In considering the
second Poulis factor . . .”). Poulis refers to Poulis v. State Farm Fire and Cas. Co., 747 F.2d 863,
868 (3d Cir. 1984).
mechanical calculation easily reviewed by” the Court of Appeals. Mindek v. Rigatti, 964 F.2d

1369, 1373 (3d Cir. 1992). Indeed, the Court of Appeals for the Third Circuit has recognized

that “not all of the Poulis factors need be satisfied in order to dismiss a complaint. See C.T.

Bedwell & Sons, Inc. v. Int'l. Fidelity Ins. Co., 843 F.2d 683, 696 (3d Cir. 1988). Instead, the

decision must be made in the context of the district court's extended contact with the litigant.”

Id.

        In light of Petitioner’s failure to file a response to the Motion to Lift the Stay, and his

failure to respond to the Order to Show Cause, the Court finds the Poulis factors sufficiently met

herein to justify dismissal of this case with prejudice. Weighing heavily in this Court’s judgment

is the first Poulis factor, i.e., the extent of the party’s personal responsibility. Petitioner alone is

responsible for his failure to file any petitions in state courts for over four years, and for his

failure to respond to the Motion to Lift the Stay, and his failure to file a response to the Order to

Show Cause. The same record of Petitioner’s inaction in response to Court orders also

establishes a history of dilatoriness, consistent with the third Poulis factor, and makes the

imposition of any other potential sanctions ineffective, as is set forth in the fifth Poulis factor.

Regarding the sixth Poulis factor, the merits of Petitioner’s claims, this case was stayed for the

express purpose of permitting him to exhaust state court remedies but Respondents have reported

that he has not done so and that any such claims would be time-barred under state law,

counseling this Court that dismissal, with prejudice, is more than appropriate at this juncture.

See Docket No. 17. The remaining second and fourth Poulis factors concerning prejudice to the

adversary and whether Petitioner’s conduct is willful are difficult to evaluate on this record as

Respondents have not asserted any prejudice and Petitioner has failed to respond but such factors
would be, at most, neutral, such that they do not undermine this Court’s analysis that the instant

case should be dismissed for failure to prosecute.

       Accordingly, this 3rd day of December, 2019, the Motion to Lift the Stay and Dismiss the

Petition, ECF No. 17, is hereby GRANTED and the Petition is DISMISSED with prejudice for

failure to prosecute. A certificate of appealability is DENIED.



                                              BY THE COURT:


Date: December 3, 2019                        s/Nora Barry Fischer
                                              Nora Barry Fischer
                                              Senior U.S. District Judge



cc:    William Henry James, II
       JP-7151
       SCI Fayette
       50 Overlook Drive
       LaBelle, PA 15450
       (via first class mail)
